DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-2, 10-11, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CMCC: “Discussion on NR power control and sharing”, SGPP DRAFT; R1-1713852, 3RD GENERATION PARTNERSHIP PROJECT (S3GPP), vol. RAN WG1, no. Prague, P.R. Czechia; 20170821 - 20770825 20 August 2017 (2017-08-20), XP051316646 (called CMCC).
		Regarding claim 1, CMCC teaches that receiving, by a terminal, configuration information, wherein the configuration information indicates N sets of power control > 1, M is a positive integer, N>1, and N is a positive integer (section 2.1 teaches In LTE uplink, the transmit power of PUSCH is based on the estimated pathloss, targeted received power Po and scheduled PRB number M corresponds to the M uplink resources). CMCC teaches that transmitting, by the terminal (user equipment), an uplink signal on the M uplink resources or uplink resource sets, wherein transmission power for transmitting the uplink signal on the M uplink resources or uplink resource sets is determined based on a first power control parameter (equation 1 of section 2.1 and section 2.1 teaches transmitting uplink power of PUSCH for scheduled PRB number M based on Po, first power control parameter, More specifically, network device for transmitting configuration information to a UE, the configuration information for N sets of power control parameters configured for M uplink resources or uplink resource sets). CMCC teaches that the first power control parameter is selected from the N sets of power control parameters (Proposal 5-6 of section 2.1 teaches first power control parameter, Po, for setting starting point from two sets of power control parameters). 
Regarding claim 2, CMCC teaches that the N sets of power control parameters are determined based on K antenna panels of the terminal (Proposal 5-6 of section 2.1 teaches D1=K=L=2), the terminal has L antenna panels (Proposal 5-6 of section 2.1 teaches 2-Panels of one UE), 2<K<L, both K and L are positive integers (Proposal 5-6 of section 2.1), and the N sets of power control parameters comprise a power control parameter for transmitting an uplink signal on the M uplink resources or uplink resource 
Regarding claim 10, CMCC teaches that the power control parameter comprises one or more of the following information: target reception power of the uplink signal, a path loss compensation factor, and reference signal information used for path loss estimation (section 2.1 teaches Po, alpha, which correspond to the target power and pathloss compensation factor). 
Regarding claim 11, CMCC teaches all the limitation as discussed in claim 1. Furthermore, CMCC further teaches that sending, by a network device, configuration information to a terminal, wherein the configuration information indicates N sets of power control parameters configured for M uplink resources or uplink resource sets (section 2.1 and Proposal 5-6 teaches it is implicit that the configuration is received from the network), the terminal has L antenna panels (Proposal 5-6 of section 2.1 teaches 2-panels of one UE), and the N sets of power control parameters are configured based on K antenna panels of the terminal, wherein M>1, M is a positive integer, N>1, N is a positive integer, 2<K<L, and both K and L are positive integers (Proposal 5-6 of section 2.1 teaches D1 N=K=L=2), and receiving, by the network device on the M uplink resources or uplink resource sets, an uplink signal sent by the terminal (section 2.1, equation1). 
Regarding claim 14, CMCC teaches all the limitation as discussed in claim 1.
Regarding claim 17, CMCC teaches all the limitation as discussed in claim 11.
Regarding claim 18, CMCC teaches that a communication system comprising a network device and the terminal (see section 2.1)

Allowable Subject Matter
3.		Claims 3-9, 12-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the N sets of power control parameters comprise K+Q sets of power control parameters, the K sets of power control parameters are respectively configured for the K antenna panels to separately transmit uplink signals, and the Q sets of power control parameters are configured for a plurality of antenna panels to transmit an uplink signal, wherein Q>1, and Q is a positive integer, and  receiving first indication information sent by the network device; and the first power control parameter is determined based on the first indication information, and the first indication information indicates spatial relationship information of the uplink signal carried in the M uplink resources or uplink resource sets” as specified the claims.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUZUKI et al. (US 2017/0034785) discloses Terminal Device, Base Station Apparatus, Integrated Circuit, and Communication Method.
WANG et al. (US 2019/0223108) discloses Uplink Power Control Method and Apparatus.


Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

J.L
January 15, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649